DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,929,298, US 10,467,144, US 10,452,555, US 10,210,091, and 9,600,442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to execution units are coupled with the decoding unit and registers and provided for accessing data elements at memory locations based on memory access command, thus improving performance and/or output of a processor (i.e., a processor has a set of packed data resisters, and a decoding unit for decoding no-locality-reference-vector-memory access command, where the memory access command displays one of the registers having source-packed-memory subscripts; execution units are coupled with the decoding unit and the registers and 
Applicant’s independent claims 1, 14, 18 and 23 each recite, inter alia, a processor for executing vector memory access commands with a structure as defined in the specification (pages 9-15) including a decode unit to decode a gather instruction, the gather instruction having a first field to specify a source vector register, a second field to specify a source predicate register, a third field to specify a source general-purpose register, and a fourth field to specify a destination vector register, the source vector register to store a source vector operand, the source vector operand having a plurality of source data elements, the source predicate register to store a source predicate operand, the source predicate operand having a plurality of predicate elements, each predicate element corresponding to a source data element of the source vector operand, and corresponding to a data element position in the destination vector register, in a same relative position, and the source general-purpose register to store memory address information, wherein the gather instruction provides a non-temporal locality hint; and execution circuitry coupled with the decode unit, the execution circuitry to execute the decoded gather instruction, to: perform, for those of the predicate elements of a first value, corresponding load operations from memory locations derived from the memory address information and source data elements corresponding to those of the predicate elements of the first value, to load data elements into data element positions in the destination vector register corresponding to those of the predicate elements of the first value; and store zeroes to data element positions in the destination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZHUO H LI/Primary Examiner, Art Unit 2133